DETAILED ACTION
This Office Action is in response to the Applicant’s Arguments/Amendments filed on 01/14/2022. 
Authorization for this Examiner’s Amendment was given by the attorney of record Mr. Pehr Jansson on 01/26/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The 101 and 112 2nd rejections to claims 1-2, 911 and 15 in the Non-Final Office Action dated 10/14/2021 are hereby withdrawn due to the Amendments filed on 01/14/2022.
	 
			             EXAMINER’S AMENDMENTS
			         Amend claims 1-5, 9-12 and 15-16. 
Claim 1: (Currently Amended) 
A method for securing  operation of a cryptographic device in generating a cryptographic key from at least one prime number, comprising the following steps performed at runtime by the cryptographic device, the cryptographic device comprising at least one hardware processor, a Physically Unclonable function and a memory, the memory storing at least one challenge and at least one associated 
obtaining from said memory said first challenge and said at least one increment number associated with said first challenge, 
generating a first seed by applying said Physically Unclonable function to said obtained first challenge, wherein said Physically Unclonable function is specific to the cryptographic device, 
generating said at least one prime number from said generated first seed by performing said predefined cryptographic prime numbers generation algorithm on said generated first seed and by performing therein the number of incrementation steps to be performed in said predefined cryptographic prime numbers generation algorithm, 
generating said cryptographic key from said at least one generated prime number, and 
performing, by said cryptographic device, a cryptographical operation using said generated cryptographic key.

Claim 2: (Currently Amended) 

generating a second seed by applying said Physically Unclonable function of the cryptographic device to the first challenge wherein the first seed and the second seed are equal in value, 
storing, in said memory of the cryptographic device, said first challenge and the at least one associated increment number, the at least one associated increment number defined as the number of incrementation steps to be performed in said predefined cryptographic prime numbers generation algorithm for generating said at least one prime number from said first seed.

Claim 3: (Currently Amended) 
The method of claim 2 comprising further,  performing by said cryptographic device, a step of  receiving of said first challenge from a server connected to said cryptographic device and a step of  transmitting of said second generated seed to said server.

Claim 4 (Currently Amended) 
The method of claim 3, comprising, during the enrollment phase,  performing by said server: 
sending said first challenge to the cryptographic device, 

generating a prime number from said second generated seed by performing  the number of incrementation steps in said predefined cryptographic prime numbers generation algorithm, 
sending, to said cryptographic device for storing in said memory, said at least one associated increment number defined as the number of incrementation steps performed in said predefined cryptographic prime numbers generation algorithm for generating said prime number.

Claim 5 (Currently Amended) 
The method of claim 2, comprising further,  performing by said cryptographic device: 
generating said first challenge, 
generating a prime number from said second generated seed by performing  the number of incrementation steps in said predefined cryptographic prime numbers generation algorithm, and generating said at least one associated increment number defined as the number of incrementation steps performed in said predefined cryptographic prime numbers generation algorithm for generating said prime number from said second generated seed.

Claim 9 (Currently Amended) 
 generation of a cryptographic key that when executed by a cryptographic device comprising at least one hardware processor, the hardware processor implementing with a Physically Unclonable function and comprising a memory storing at least one challenge and at least one associated increment number, said associated increment number being a number of incrementation steps to be performed in a predefined cryptographic prime numbers generation algorithm to generate at least one prime number from a seed obtained from a first challenge of said at least one challenge using said Physically Unclonable function, wherein the executable computer code, when executed by the hardware processor, causes the hardware processor to: 
obtain from said memory said first challenge and said at least one increment number associated with said first challenge, 
generate a first seed by applying said Physically Unclonable function to said obtained first challenge, wherein said Physically Unclonable function is specific to the cryptographic device, 
generate said at least one prime number from said generated first seed by performing said predefined cryptographic prime numbers generation algorithm on said generated first seed and performing therein the number of incrementation steps to be performed in said predefined cryptographic prime numbers generation algorithm, 
generate said cryptographic key from said at least one generated prime number, and 


Claim 10 (Currently Amended) 
A cryptographic device secured against attack against generation of a cryptographic key, comprising : 
at least one hardware processor implementing a Physically Unclonable function; and 
a memory storing at least one challenge and at least one associated increment number, said associated increment number being a number of incrementation steps to be performed in a predefined cryptographic prime numbers generation algorithm to generate at least one prime number from a seed obtained from first challenge of said at least one challenge using said Physically Unclonable function, wherein executable computer code to compute the cryptographic key, when executed by the hardware processor, causes the hardware processor to: 
obtain from said memory said first challenge and said at least one increment number associated with said first challenge, 
generate a first seed by applying said Physically Unclonable function to said obtained first challenge, wherein said Physically Unclonable function is specific to the cryptographic device, 
the number of incrementation steps to be performed in said predefined cryptographic prime numbers generation algorithm, 
generate said cryptographic key from said at least one generated prime number, 
and 
perform, by said cryptographic device, a cryptographical operation using said generated cryptographic key.

Claim 11 (Currently Amended) 
The non-transitory computer readable medium storing executable computer code of claim 9, wherein the executable code further causes the hardware processor, during an enrollment phase, to: 
generate a second seed by applying said Physically Unclonable function of the cryptographic device to said first challenge wherein the first seed and the second seed are equal in value, 
storing, in said memory of the cryptographic device, said first challenge and the at least one associated increment number defined as the number of incrementation steps to be performed in said predefined cryptographic prime numbers generation algorithm for generating said prime number from said first seed.

Claim 12 (Currently Amended) 
The non-transitory computer readable medium storing executable computer code of claim 11, wherein the executable code further causes the hardware processor, during an enrollment phase, to: 
generating said first challenge; 
generating a prime number from said second generated seed by performing  the number of incrementation steps in said predefined cryptographic prime numbers generation algorithm, and generating said at least one associated increment number defined as the number of incrementation steps performed in said predefined cryptographic prime numbers generation algorithm for generating said prime number from said second generated seed.

Claim 15 (Currently Amended) 
The cryptographic device of Claim 10, wherein the executable code further causes the hardware processor, during an enrollment phase, to: 
generate a second seed by applying said Physically Unclonable function of the cryptographic device to the first challenge wherein the first seed and the second seed are equal in value, 
storing, in said memory of the cryptographic device, said first challenge and the at least one associated increment number defined as the number of incrementation first seed.
Claim 16 (Currently Amended) 
The cryptographic device of Claim 15, wherein the executable code further causes the hardware processor, during an enrollment phase, to: 
generating said first challenge; 
generating a prime number from said second generated seed by performing  the number of incrementation steps in said predefined cryptographic prime numbers generation algorithm, and generating said at least one associated increment number defined as the number of incrementation steps performed in said predefined cryptographic prime numbers generation algorithm for generating said prime number from said second generated seed.

			      ALLOWABLE SUBJECT MATTER
	     Claims 1-7 and 9-18 are allowed while claim 8 is cancelled.
	The following is an examiner’s statement of reasons for allowance:
	The amendments and/or arguments submitted by Applicant have been considered and are persuasive, in particular those found on pages 9-11 on of the Arguments/Remarks filed on 01/14/2022.
	Therefore, the claims are allowable over the prior arts of records.
          Any comments considered necessary by applicant must be submitted no later
than the paymeni of the issue fee and, to avoid processing delays, should

“Comments on Staternent of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHY ANH TRAN VU whose telephone number is (571)270-7317. The examiner can normally be reached Monday-Friday 7 am-1 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHY ANH T VU/Primary Examiner, Art Unit 2438